DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 

	This Office Action is in response to the Amendments and Arguments filed 19 November 2020.  As directed by Applicant, Claims 1, 3, 5, 8, 10-11, and 14-15 are amended.  Claim 16 and 17 are added.  No claims are canceled.  Thus, claims 1-17 are pending.  This is a Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 (claim 1 and its dependents) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claim 1 recites, “with a non-insulated metal pipe configured to receive electric current” newly added to the claim in lines 4-5.  However, such a metal pipe “non-insulated” is not described in the specification.   Specifically, applicant points to “paragraphs 24]” (sic) as support for this amendment (Remarks, p. 7).  Below is paragraph 24, taken from the published patent application, as the filed specification does not have paragraph numbers but rather pages and line numbers. 
[0024]     Typically, the electrically conductive fluid transport pipe 9 comprises a steel pipe, or similar material which makes it suitable to act as a resistor. The piggyback cable 10 is strapped on the outside of the electrically conductive fluid transport pipe 9 and runs along the pipe 9 to the far end 8 where it is electrically connected to the pipe 9, thus forming an electric circuit. When an appropriate current is applied, the fluid transport pipe 9 will heat up due to electrical resistance. The distance D between the far end 8 and the near end 7 of the Direct Electric Heating conduit section 5 is predetermined, and dependent on the field development, especially how far the topside is located from the subsea well apparatus. The predetermined distance D will therefore be apparent to the person skilled in the art based on the field developments characteristics and the description of the invention herein.
This paragraph does NOT require a “non- electrically insulated pipe 9”.  This pipe 9 does seem to have to be electrically insulated from cable 10, which is piggybacking on 

The ¶112b rejections in the Office Action dated 20 July 2020 have been remedied except for the following rejection:

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the subsea equipment" in  lines 3.  There is insufficient antecedent bases for these limitations in the claim.  For purposes of examination, this is understood to be “[[the]] subsea equipment” .  As well, “subsea equipment in line 4 of that claim is confusing, because it is unclear if it is referring to the previously claimed equipment or additional subsea equipment.  This limitation, in claim 5 line 4, will be understood to mean “the 
For clarity, claim 5 is understood as follows:
5. (currently amended) The extended Direct Electric Heating system according to claim 1, wherein a first Direct Electric Heating conduit section is arranged between the topside or onshore location and [[the]] subsea equipment and a second Direct Electric Heating conduit section is arranged between the subsea equipment and the subsea well apparatus.

Examiner apologizes if this was unclear in the previous office action.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
§102: The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



§103: The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1, 4, 9, and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Bass (U.S. Patent 6,509,557) or, alternatively these claims are rejected under 35 U.S.C. 103 as obvious  over Bass (U.S. Patent 6,509,557) in view of Bass (U.S. Patent 6,264,401; herein “Bass ‘401”)

Regarding claim 1, Bass discloses an extended Direct Electric Heating system comprising: a conduit arrangement for transporting fluid from at least one subsea well  (column 1 line 17, satellite well on the sea floor) apparatus to a topside or onshore location (column 1 line 18, remote platform; column 6 line 60 – column 7 line 13), wherein the conduit arrangement has: 
… arranged between the topside or onshore location and the subsea well apparatus (along section 10b; figs. 1-10), and 
- at least one heat traced conduit section arranged between the Direct Electric Heating conduit section and the subsea well apparatus in the longitudinal direction (buffer zone 92 with heating trace 92’; fig. 7-10).  
However, if required, Bass does not teach at least one Direct Electric Heating conduit section “with a non-insulated metal pipe configured to receive electric current” arranged between the topside or onshore location and the subsea well apparatus, this being new matter.
However, Bass ‘401 does contemplate such a configuration, as he describes the prior art.  Bass cites his own prior art, application 08/625,428 which matured into patent # 6,264,401.  That invention explicitly has a non-insulated pipe (Bass ‘401, outer pipe 32).  Thus, for a less efficient system, which wastes power and is more open to short circuits, it would have been obvious to one having ordinary skill in the art to use such a non-insulated pipe, depending on the availability of the proper equipment, for instance.

Regarding claim 4, Bass (and Bass ‘401) teaches all the limitations of claim 1, as above, and further teach the extended Direct Electric Heating system further comprising a subsea equipment arranged intermediate the Direct Electric Heating conduit section and the subsea well apparatus, and where the heat traced conduit section is arranged between the Direct Electric Heating conduit section and the subsea equipment (column 7 line 7; “structure or equipment”; this is a description of the equipment/well that the buffer connects to, and this equipment is understood to be located farther downstream, to the left of the figures, in every embodiment; fig. 7-14,).  

Regarding claim 9, Bass discloses all the limitations of claim 1, as above, and further discloses an extended Direct Electric Heating system, wherein the heat traced conduit section is arranged essentially adjacent to the Direct Electric Heating conduit section in the longitudinal direction (Bass, figs. 7-10, can see that it is longitudinally adjacent).  
Regarding claim 10, Bass (and Bass ‘401) teaches all the limitations of claim 1, as above, and further teaches an extended Direct Electric Heating system,  wherein a. the subsea well apparatus and/or the subsea equipment are of the type that is susceptible to interference from, or damage by, stray currents from the Direct Electric Heating conduit section within a distance E (this is the point of the buffer zone, to minimize this current that effects the equipment; column 7 lines 6-10 and 15 - 25), b. the Direct Electric Heating conduit section extends a predetermined distance between a near end and a far end, the near end being located downstream of the far end, said far end terminating at distance E or greater from the subsea well apparatus and/or the subsea equipment (this is apparent in 10b and figs. 3-11, terminating at a distance E and then having the buffer zone go, so the equipment is not affected.   Col. 7, ll. 15 – 25 teaches the buffer zone (92) length was about 50 meters to reduce the current flow effects, i.e., interference.) .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 6- 7, 11, 12, and 13 are rejected under 35 U.S.C. 103 as obvious  over Bass (U.S. Patent 6,509,557) (and Bass (U.S. Patent 6,264,401; herein “Bass ‘401”))
Regarding claim 2, Bass (and Bass ‘401) teaches all the limitations of claim 1, as above, and further teaches the extended Direct Electric Heating system, wherein the Direct Electric Heating conduit section comprises: 
- an electrically conductive fluid transport pipe (10b is conductive pipe surrounded by 22 insulation; fig. 14), and
- a first electrical power supply (11) connected to the near end.


Regarding claim 6, Bass (and Bass ‘401) teaches all the limitations of claim 1, as above, but does not further teach an extended Direct Electric Heating system, wherein at least one heat traced conduit section extends between a plurality of subsea equipment.   The traced area is the area between the main direct heating and the subsea equipment (column 7 line 7; “structure or equipment”; this is a description of the equipment/well that the buffer connects to, and this equipment is inherent and understood to be located farther downstream, to the left of the figures, in every embodiment; fig. 7-14,).  However, in a further embodiment, Bass suggests using the Column 10 lines 1-5;
Bass describes how “for some flowlines, wells may be connected at one or more points along their lengths, and not just at the end of the flowline.  In this case, short lengths of pipe, called “jumpers,” are used to connect the pipeline to the wellheads.  The same heating methods may be used for jumpers as described from buffer zones” i.e. heat traced conduits heating the section subsea well apparatus and subsea equipment).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to add further buffer sections, that is, further heat traced sections downstream between further equipment and wells, in order to prevent damage from excessive current while at the same time maintain some heating in order to get the product from the ocean floor, which is very cold and could affect the flow, to the surface.
  
Regarding claim 7, Bass (and Bass ‘401)  teaches all the limitations of claim 1, as above, but does not teach, in this embodiment, an extended Direct Electric Heating system wherein at least one heat traced conduit section extends between at least one subsea equipment and the at least one subsea well apparatus.  However, in further embodiments, Bass suggests using the buffer system to heat up further equipment between different wells that are found  downstream (Bass, column 7 line 15; Column 10 lines 1-5;  “structure or equipment”; this is a description of the equipment/well that the buffer connects to buffer extends between equipment, as well.  Bass describes how “for some flowlines, wells may be connected at one or more points along their lengths, and not just at the end of the flowline.  In this case, short lengths of pipe, called “jumpers,” are used to connect the pipeline to the wellheads.  The same heating methods may be used for jumpers as described from buffer zones” i.e. heat traced conduits heating the subsea well apparatus and subsea equipment)..  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to add further buffer sections, that is, further heat traced sections downstream between further equipment and wells, in order to prevent damage from excessive current while at the same time maintain some heating in order to get the product from the ocean floor, which is very cold and could affect the flow, to the surface.

Regarding claim 11, Bass (and Bass ‘401)  teaches all the limitations of claim 10, as above, but does not further disclose an extended Direct Electric Heating system, wherein the heat traced conduit section extends essentially the entirety of distance between the Direct Electric Heating conduit section and the subsea well apparatus and/or the subsea equipment.  However, Bass does teach that the trace extends over the buffer area (column 7 lines 6-8; figs. 7-11) and it would have been obvious to one having ordinary skill in the art at the time of the filing to have the traced conduit section, which is Bass’s buffer, extend essentially the entirety of the distance between the Direct Electric Heating conduit in order to, as best as possible, keep the whole pipeline heated but still protect sensitive equipment.  
Regarding claim 12, Bass (and Bass ‘401)  teaches all the limitations of claim 10, as above, but does not further teach an extended Direct Electric Heating system, wherein the predetermined distance is within the range of 0 to 300 meters.  While such a distance is not explicit in the reference, it is indicated, through the drawings (Fig. 14, some length.  (It is disclosed that there is some length to this feature as the buffering section can be 50 meters, Bass, column 7 line 21).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to have some length of the main pipe for direct heating, and the length itself would be a design choice within the skill of an operator to meet since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)).
Regarding claim 13, Bass (and Bass ‘401) teaches all the limitations of claim 10, as above, but does not further disclose an extended Direct Electric Heating system, wherein the predetermined distance is within the range of 0 to 80 kilometers  While such a distance is not explicit in the reference, it is indicated, through the drawings (Fig. 14, 15) that the length of the main section would, of course, of necessity, have to be some length.  (It is disclosed that there is some length to this feature as the buffering section can be 50 meters, Bass, column 7 line 21).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to have some length of the main pipe for direct heating, and the length itself would be a design choice within the skill of an operator to meet since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)).  

Regarding claim 16, Bass teaches all the limitations of claim 6, as above, and further teaches an extended Direct Electric Heating system, wherein the subsea equipment comprises any one or more of subsea pumps, manifolds, jumpers, spools and flowline end sections.  These elements were taught in the combination above of claim 6 (Bass, column 10 line 4; “jumpers”; these are conventional parts of such underwater systems).  


Regarding claim 17, Bass teaches all the limitations of claim 7, as above, and further teaches an extended Direct Electric Heating system, wherein the subsea equipment comprises any one or more of subsea pumps, manifolds, jumpers, spools and flowline end sections.  These elements were taught in the combination above of claim 7 (Bass, column 10 line 4; “jumpers”; these are conventional parts of such underwater systems).  


Claims 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bass (U.S. Patent 6,509,557) and Bass (U.S. Patent 6,264,401; herein “Bass ‘401”) and further in view of Janoff (U.S. Patent 6,564,011).

- a fluid transport pipe (in section 92), 
- at least one heating cable (92’) arranged on the outside wall of the fluid transport pipe..., and
- at least one thermally insulating layer arranged to cover the fluid transport pipe and the at least one heating cable (element 22, column 10 lines 40-48,).   
-a second electrical power supply connected to the at least one heating cable (element 11).  
Bass does not teach, specifically, a heating cable with conducting elements enclosed in insulation.
Regarding the heating cable, Bass certainly teaches a heating cable (elements 24/92’, column 7 lines 54-51) and Janoff teaches that such heating cables, the cables are surrounded by insulation (Janoff, column 1 line 45) to heat the pipes, in order to better direct the heat to  heat the pipe ( column 1 lines 45-52).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to have a cable to use a conventional cable with insulation in a known way to better heat the pipe.

Regarding claim 14, Bass (and Bass ‘401) and Janoff teach all the limitations of claim 1, as above, and further discloses an extended Direct Electric Heating system, wherein the first and/or second electrical power supply comprises an umbilical cable extending to the topside or onshore location (Bass, figs. 7-10; column 6 lines 53-64).

Claims 5, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bass (U.S. Patent 6,509,557) in view of Bass (U.S. Patent 6,264,401; herein “Bass ‘401”) and further in view of Bremnes (U.S. Patent Application Publication 2012/ 0217000).
Regarding claim 5, Bass teaches all the limitations of claim 1, as above, but does not further teach the extended Direct Electric Heating system wherein a first Direct Electric Heating conduit section is arranged between the topside or onshore location and the subsea equipment and a second Direct Electric Heating conduit section is arranged between the subsea equipment and the subsea well apparatus.  Bass  teaches such an extension farther down towards the well (as noted in rejection of claim 1, column 7 line 7; “structure or equipment”; this is a description of the equipment/well that the buffer connects to, and this equipment is inherent and understood to be located farther downstream, to the left of the figures, in every embodiment; fig. 7-14,) .  However, Bremnes teaches that such a separate heating area can be even higher towards the platform (Bremnes, fig. 1).  Such an extension would be advantageous to adjust for current and to create low voltage and to protect the equipment closer to the surface.  Further, Bass teaches further equipment, with more piping and wellheads (Bass, column 10 lines, 1-10, buffer zones).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Bass with Bremnes, to have an extension section higher towards the platform, or between further down wells and other Direct Heating segments, in order to protect sensitive equipment (wellheads 
Regarding claim 8, Bass (and Bass ‘401) and Janoff  teach all the limitations of claim 5, as above, but does not further teach, in the embodiment above, an extended Direct Electric Heating system, wherein the subsea equipment comprises any one or more of subsea pumps, manifolds, jumpers, spools and flowline end sections.  However, elsewhere, Bass indicates that other equipment may be part of any apparatus, including the claimed elements (Bass, column 10 line 4; “jumpers”; these are conventional parts of such underwater systems).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Bass, and include “jumpers”, which may be added to connect more points and wells along the length of the underwater equipment, connecting the pipeline to the wellheads, which is conventional in the art and gives more access to wells and thus material.

Regarding claim 15, Bass (and Bass ‘401) all the teachings of claim 1, as above, but does not further teach an extended Direct Electric Heating system according to claim 1, wherein the near end of the most downstream Direct Electric Heating conduit section is connected to a subsea connection point, said subsea connection point adapted for receiving a first conduit section extending from the topside or onshore location to the subsea connection point. However, Bremnes teaches a near end of a most downstream Direct Electric Heating conduit section is connected to a subsea connection point (Bremnes, element 11; fig. 1), said subsea connection point adapted for receiving a first conduit section extending from the topside or onshore location to the  (part of pipe 1 that extends from above the water until the connection element 11 and is heated by elements 20, 3 and 5)).  Such an extension would be advantageous to adjust for current and to create low voltage and to protect the equipment closer to the surface.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Bass with Bremnes, to have an extension section higher towards the platform, in order to create space to have lower voltage to protect the equipment on the surface and not require insulation (Bremmes, ¶0010 and ¶0014; need for separate control systems and implementation).  Thus, it is recognized the desirability of these connecting sections to separate the electrical connections.

Response to Arguments
Applicant’s arguments with respect to claim(s) 19 November 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As is noted above, Bass himself, in a different reference, contemplates such a non-conductive pipe and it would be obvious to use such a pipe as set forth above.  There is also a 112a issue, as set forth above, as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        


/ROBERT J UTAMA/Primary Examiner, Art Unit 3715